In a claim to recover damages for personal injuries, etc., due to the alleged negligence of the State of New York, the claimants appeal from a judgment of the Court of Claims (Rossetti, J.), entered November 23, 1982, which dismissed the claim at the close of trial. By decision and order dated November 14, 1985, the Court of Appeals (1) reversed a judgment dated March 25, 1985 in favor of the claimants, (2) reversed an order of this court dated September 10, 1984 (see, Killeen v State of New York, 104 AD2d 586), which reversed, on the law, the judgment of the Court of Claims (Rossetti, J.), entered November 23, 1982, dismissing the claim, and directed the Court of Claims to enter a judgment in favor of the claimant on the issue of liability and to make an assessment of damages, and (3) reinstated the judgment of the Court of Claims entered November 23, 1982, and (4) remitted the matter to this court for a review of the facts (Killeen v State of New York, 66 NY2d 850).
Ordered that the judgment entered November 23, 1982 is affirmed, without costs or disbursements.
This court reviewed the facts on the claimant’s appeal from the judgment of the Court of Claims entered November 23, 1982. At that time it was determined that there was no dispute with regard to the factual findings of the Court of Claims (see, Killeen v State of New York, 104 AD2d 586, 587, supra). In view of this determination and the statement of the Court of Appeals that the State’s actions did not constitute negligence per se, the judgment of the Court of Claims, entered November 23, 1982, is affirmed. Mangano, J. P., Weinstein and Kooper, JJ., concur.